Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	The election with traverse filed February 2, 2022, is acknowledged and has been entered.  Applicant has elected Group I.  The amendment filed February 2, 2022, is acknowledged and has been entered.  Claims 1, 6, 8, 9, 11, 13 and 20 have been amended.  Claims 22-25 have been newly added.

2.	Claims 1-25 are pending in the application.

3.    	Claims 15-16 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
	

4.  	Claims 1-14, 17 and 22-25 are under examination.


Election/Restrictions
5.	Applicant's traversal of the election requirement and species requirement is acknowledged.  
Applicant’s arguments have been carefully considered but have not been found persuasive for the following reasons:
In the response, Applicant traverses the requirement and argues that is has not been established that there would be a serious search burden.
In response, this argument is not found persuasive because a search burden can be shown if one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
In this case, the inventions have acquired a separate status in the art in view of their different classification, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), the prior art applicable to one invention would not likely be applicable to another invention and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph
For example, the method claims would require employing different search queries that the products and searching nucleic acid databases is not required for the elected invention. Notably, art teaching the compositions need not teach methods and method inventions are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph.  Method claims are not de facto allowable when product claims are allowable.  Method claims that include all the limitations of allowable products are free of the art, but method claims must still satisfy the other patentability requirements.  
Therefore, the requirement is still deemed proper and is made FINAL.

Information Disclosure Statement

6,	 The information disclosure statements have been considered.  


Claim Objections

7.	Claims 2-5 and 11-13 are objected to for reciting optional limitations which are redundant.  For example, in claim 2 the claim recites “between 10 and 100, optionally between 10 and 100”.  The “optionally between 10 and 100” is redundant and the other “optionally” recitations also appear to be redundant.  	
	It is suggested that the “optionally” recited limitations be removed from the claims to obviate the objection.

Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-4 are indefinite because the claims recite “such as” or “for instance”. This renders the claims unclear because it is unclear if the phrase in limitations following the phrases are limiting or merely exemplary.    Accordingly, these claims are indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
It is suggested that Applicant cancel these recitations to address this ambiguity. 

Claim 9 is indefinite because the claim recites numerous amino acid sequences in parentheses. This renders the claims unclear because it is unclear the SEQ ID NO in parentheses is limiting or merely exemplary.    Furthermore, if the amino acid sequence is limiting, does the peptide comprise or consist of the recited sequence.  Accordingly, these claims are indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Applicant should consider every parentheses in the claim and if the parentheses does not merely recite an abbreviation of the preceding limitation, then the parentheses should be canceled and the claim amended to address this ambiguity. 

Claims 2 and 4-9 are indefinite in the recitation of “the target antigenic peptide C (TA-C)/MHC complex”, “TA-C/MHC” or “TA antigenic peptide C”.  In this case, claim 1, from which the claims depend do not recite these terms per se, so these recitations lack proper antecedent basis and therefore, the scope cannot be determined.  Accordingly, the metes and bounds of the claim cannot be determined and the invention is not set forth with the clarity and particularity necessary to satisfy the requirement set forth 35 U.S.C. 112, second paragraph, so as permit the skilled artisan to know or determine infringing subject matter.    

Claim 13 is indefinite in the recitation of “vα, vβ, vγ or vδ”.  In this case, claim 1, from which the claims depend do not recite these terms per se, so these recitations lack proper antecedent basis and therefore, the scope cannot be determined.  Accordingly, the metes and bounds of the claim cannot be determined and the invention is not set forth with the clarity and particularity necessary to satisfy the requirement set forth 35 U.S.C. 112, second paragraph, so as permit the skilled artisan to know or determine infringing subject matter.    

	Claim 13 is indefinite in reciting position 19V, 48K, 54F and 66C in the claim as these terms are relative which renders the claims indefinite.  The claims do not clearly define a reference sequence to compare these positions to and therefore, these limitations lack antecedent basis and the claims do not provide a numbering system used for the positions either.   The designation of the recited position is relative in nature because different sequences can have different lengths and position 44 may have different meanings.  For example, antibodies may be numbered according to different numbering systems, i.e., Kabat, Chothia, Aho, etc.  As written, one of skill in the art would not be reasonably apprised of the metes and bounds of the claims.  
	It is suggested that applicant amend the claims to include a reference numbering system or reference the sequence where these positions are to occur in to overcome this rejection.

Conclusion

8.	Claims 1, 10, 14, 17 and 22-25 are allowed.  The prior art does not teach or reasonably suggest a binding domain comprising the 6 CDRs set forth in claim 1 (see SCORE).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The Examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,					
Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
May 6, 2022